 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
        JOANNA LANG, individually and as           CASE NO. 3:21-cv-05286-RJB
 8      personal representative of the Estate of
        Dick Lang, wife and husband and marital    ORDER DENYING AS MOOT
 9      community, and as guardian and parent of   DEFENDANT’S MOTION TO
        the minor children R.L. and C.L.,          DISMISS
10
                                Plaintiff,
11             v.

12      CHERYL STRANGE; DAVID
        STILLMAN; DANA PHELPS; TERRY
13      REDMON; JANE AND JOHN DOES 1
        THROUGH 10; CLARK COUNTY; CITY
14      OF VANCOUVER; JON PFISTER;
        OFFICER GOUDSCHALL; JOHN and
15      JANE DOE POLICE OFFICERS 1 – 10, et
        al., COWLITZ COUNTY, CITY OF
16      KELSO; TROY BRIGHTBILL, DEPUTY
        J HAMMER; DAN HSIEH, EIMIKO
17      MURLIN and JEFF IAN MURLIN;
        STEVE VALLEMBOIS and JIMMY
18      HOWARD; LEGACY SALMON CREEK
        HOSPITAL; KIMBERLY COPELAND,
19      M.D.; BETH KUTZERA; PAMELA
        WILLIAMS; KAYTENA GONZALEZ;
20      JANELLE REDMOND; JENNIFER L.
        WHITE; SARAH COSLOW; J. AARON
21      MERINO; JAIMEE SCHEFFLER;
        LORAINE MARTINEZ; COURT
22      APPOINTED SPECIAL ADVOCATES;
        KATHY SHIRILLA;
23
                                Defendants.
24


     ORDER DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS - 1
 1
            THIS MATTER comes before the Court on Dr. Kimberly Copeland, M.D.’s Motion to
 2
     Dismiss Under FRCP 12(b)(6). Dkt. 13. The Court has considered the pleadings filed regarding
 3
     the motion and the remaining file. The motion should be deemed moot because Plaintiff filed an
 4
     amended complaint as a matter of course after Dr. Copeland filed the motion to dismiss.
 5
                                         I.      BACKGROUND
 6
            On March 12, 2021, Plaintiff, Joanna Lang, filed her original complaint in state court.
 7
     Dkt. 4. The original complaint referenced Dr. Copeland, but it did not name her as a defendant.
 8
     Id. On April 14, 2021, Plaintiff served Dr. Copeland with a summons and the original
 9
     complaint. Dkt. 7-11.
10
            On April 21, 2021, defendant City of Vancouver removed this matter to federal court
11
     based on federal question jurisdiction. Dkt. 1.
12
            On May 4, 2021, Dr. Copeland filed the pending motion to dismiss pursuant to Federal
13
     Rule of Civil Procedure 12(b)(6) “out of an abundance of caution.” Dkt. 20. Fourteen days
14
     later, on May 18, 2021, Plaintiff filed an amended complaint, which names Dr. Copeland as a
15
     defendant and specifics the claims against her. Dkt. 14.
16
                                              II.      DISCUSSION
17
            Pursuant to Federal Rule of Civil Procedure 15(a):
18
                (1) A party may amend its pleading once as a matter of course within:
19                  (A) 21 days after serving it, or
                    (B) If the pleading is one to which a responsive pleading is required, 21
20                     days after service of a responsive pleading or 21 days after service of a
                       motion under Rule 12(b), (e), or (f), whichever is earlier.
21
            Meaning that, under Rule 15(a)(1)(B), a plaintiff may file an amended complaint once as
22
     a matter of course within 21 days of service of a motion to dismiss made under Rule 12(b). Id.;
23
     see e.g., Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
24


     ORDER DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS - 2
 1          Plaintiff filed the amended complaint fourteen days after Dr. Copeland filed the pending

 2   motion to dismiss under Rule 12(b)(6). Therefore, Plaintiff appears to have properly amended as

 3   a matter of course within 21 days.

 4          “[A]n amended complaint supersedes the original, the latter being treated thereafter as

 5   non-existent.” Ramirez, 806 F.3d at 1008 (internal quotation omitted). Because Dr. Copeland

 6   moved to dismiss the original complaint, which “no longer performs any function,” her motion

 7   should be denied as moot. See id.; see also Barnes v. Dist. of Columbia, 42 F.Supp.3d 111, 117

 8   (D.D.C. 2014) (“When a plaintiff files an amended complaint as of right within 21 days after the

 9   filing of the motion to dismiss under Rule 12(b), (e), or (f), the amended complaint becomes the

10   operative pleading . . . and any pending motion to dismiss becomes moot[.]”)

11          Therefore, Dr. Kimberly Copeland, M.D.’s Motion to Dismiss Under FRCP 12(b)(6)

12   (Dkt. 13) is denied as moot.

13          IT IS SO ORDERED.

14          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15   to any party appearing pro se at said party’s last known address.

16          Dated this 8th day of June, 2021.

17

18
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
19

20

21

22

23

24


     ORDER DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS - 3
